Citation Nr: 0026958	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
post-phlebitis syndrome of the left leg.

2.  Entitlement to an evaluation in excess of 40 percent for 
thrombophlebitis of the right leg.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to October 
1990.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1990 RO decision that granted service 
connection and a 10 percent rating for post-phlebitis 
syndrome of the left leg, and from a December 1995 RO 
decision that granted service connection and a 10 percent 
rating for thrombophlebitis of the right leg.  The veteran 
appealed for higher ratings for the disabilities.  In May 
1998 the Board remanded the claims to the RO, and the RO has 
since assigned higher ratings of 40 percent for post-
phlebitis syndrome of the left leg, and 40 percent for 
thrombophlebitis of the right leg.  The veteran continues to 
appeal for higher ratings for the disabilities.  These are 
the only issues properly on appeal.

The Board notes that the RO denied a total disability 
compensation rating based on individual unemployability 
(TDIU) in June and July 1999.  The veteran has not appealed 
that determination but has filed additional evidence with 
regard to the TDIU claim.  The TDIU issue is not on appeal 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's post-phlebitis syndrome of the left leg is 
currently manifested by persistent edema, stasis 
pigmentation, eczema, and persistent ulceration, but massive 
board-like edema is not shown.

2.  The veteran's thrombophlebitis of the right leg is 
currently manifested by persistent edema, stasis 
pigmentation, eczema, and persistent ulceration, but massive 
board-like edema is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for post-phlebitis 
syndrome of the left leg are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997 and 
1999).

2.  The criteria for a 60 percent rating for thrombophlebitis 
of the right leg are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

During the veteran's 1988-1990 military service, he developed 
post-phlebitic syndrome of the left leg secondary left 
femoral deep vein thrombosis following a severe left ankle 
sprain in 1989.  As a result of this condition, he received a 
discharge based on disability.

A January 1993 VA examination noted the veteran had had daily 
swelling and pain in the left leg after his deep vein 
thrombosis.  Examination showed hyperpigmentation around the 
left ankle and proximal calf.  There was mild swelling of the 
left leg and many superficial varicosities.  The impression 
was thrombophlebitis of the left leg in 1989, post phlebitis 
syndrome of the left leg with moderate symptoms.

In a January 1995 statement, a medical doctor from Johns 
Hopkins University Hospital reviewed recent treatment of the 
veteran and reported that the veteran was admitted to the 
hospital in December 1994 for valvuloplasties of veins of the 
left lower extremity, and after discharge developed another 
deep vein thrombosis of the left leg that required another 
hospital admission in January 1995.  He was treated with 
medications, including Coumadin.  

The veteran was admitted to Anne Arundel Medical Center in 
September 1995 for treatment of right deep vein thrombosis.  
It was reported that that he developed right calf symptoms 
the week before when he was in Arizona and an ultrasound at a 
local hospital showed deep involvement in the right calf.  He 
had complete occlusion of the right popliteal vein and 2 
posterior tibial veins of the right calf.  He left the 
hospital against medical advice; the impression was history 
of right calf deep vein thrombosis.

The veteran was admitted to Anne Arundel Medical Center in 
November 1995 for pain in the right lower leg.  A venogram 
demonstrated a clot in the popliteal region.  He was treated 
with Coumadin.  At discharge it was noted that that he had 
minimal pain with good range of motion and no evidence of 
cellulitis or scarring.  The diagnoses were resolving deep 
vein thrombosis on the right, history of recurrent deep vein 
thrombosis, and hypercoagulability syndrome.

On a VA examination of veins and arteries in December 1995, 
it was noted that that he had moderate stasis dermatitis 
along the lower calves, bilaterally.  There were superficial 
scars, apparently corresponding to previous local ulcers.  
There was no significant edema.  The diagnosis was varicose 
veins along both lower limbs, with a history of multiple 
episodes of deep vein thrombosis, bilaterally.  It was noted 
that he had surgery for the varicose veins on his left lower 
limb.

A March 1996 statement from the chief of vascular surgery at 
a VA medical center describes recent manifestations and 
treatment of the veteran's lower extremity vascular problems.

In December 1997 the veteran testified at a Board hearing.  
He said he had pain swelling, and ulcers on his left leg, and 
that he developed similar symptoms in the right leg after he 
had a deep vein thrombosis of that leg.

In a November 1998 statement, the chief of vascular surgery 
at a VA medical center reported that she was treating the 
veteran for severe chronic venous insufficiency which stemmed 
from bilateral lower extremity deep venous thromboses.  It 
was noted that currently he had persistent edema of both 
legs, which subsided incompletely with elevation.  He had 
areas of hyperpigmentation, eczema, and healed ulceration on 
both lower extremities.  He also had enlarged varicose veins 
in both legs that measured 1-2 cm in diameter in the upright 
position.  It was noted that the veteran was suffering from 
venous claudication, meaning pain and cramping on exertion.  
He had healed scars on both legs due to stasis ulcerations 
and a healed incision on the left leg secondary to surgical 
valvuloplasty of the superficial femoral vein.  The doctor 
said that the veteran should remain on anti-coagulation 
treatment for the rest of his life and continue to wear 
prosthetic hose to minimize edema and ulcerations.  

On a January 1999 VA examination, it was reported that the 
veteran had developed venous stasis ulcers in the left leg in 
1990 or early 1991. The size and severity of the ulcers had 
ameliorated after the 1994 vascular surgery.  It was noted 
that he still got recurring ulcers on his legs, which could 
last as long as 6 months.  At the time of examination, he had 
ulcers on his right leg that had been present for 5 months.  
He reported continuous pain in both legs, and said that when 
he walked 100 yards the pain and swelling increased 
significantly.  He reported spontaneous muscle cramps in his 
calves and thighs.  Examination showed multiple venous stasis 
ulcers on both legs, which were in various stages of healing.  
The skin on both legs had areas of fibrosis.  There was loss 
of hair, pitting edema, and small areas of cyanosis and 
erythema on the legs.  The dorsal pedis pulses were present 
bilaterally.  The impression was severe venous stasis 
disease.  It was noted that this was evidenced by multiple 
stasis ulcers that appeared to be healing, and a history of 
multiple episodes of infection.  The doctor said the 
veteran's skin alternated between area of cyanosis and 
erythema.  Pitting edema, rough skin, and hair loss were 
evidence of the process.  The examiner added that the veteran 
did not have arterial disease with claudication, but had 
edema, stasis, ulcers, and infection not related to the 
arterial supply.

Documentation in the veteran's claims file indicates that he 
is in receipt of vocational rehabilitation benefits and is 
attending college full-time.

In written argument in April 2000, the veteran's 
representative argued that each lower extremity vascular 
disability warranted a 60 percent rating.

II.  Analysis

The veteran's claims for a rating higher than 40 percent 
rating for post-phlebitis syndrome of the left leg, and a 
rating higher than 40 percent for thrombophlebitis of the 
right leg, are well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of appeal, the criteria for rating diseases 
of the veins and arteries were revised.  The veteran's post-
phlebitis syndrome of the left leg and thrombophlebitis of 
the right leg were initially evaluated under 38 C.F.R. § 
4.104, Code 7121 (1997) (effective prior to January 12, 
1998).  The old version of the rating code provides that a 30 
percent evaluation for phlebitis or thrombophlebitis is 
warranted where the condition is productive of persistent 
swelling of the leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  A 60 percent evaluation is warranted where the 
condition is productive of persistent swelling, subsiding 
only very slightly and incompletely with recumbency 
elevation, with pigmentation cyanosis, eczema or ulceration.  
A 100 percent evaluation is warranted for massive board-like 
swelling, with severe and constant pain at rest.

The new version of the rating code, effective January 12, 
1998, provides that a 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration 
with stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation is warranted for 
massive board-like edema with constant pain at rest.  (The 
above ratings are for a single extremity.)  38 C.F.R. § 
4.104, Code 7120 (1999).  

As the veteran's claims for higher ratings were pending when 
the regulations pertaining to rating diseases of the veins 
and arteries were revised, he is entitled to the version of 
regulations most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  Here, either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran.  

The recent findings indicate increased vascular pathology in 
both lower extremities.  In particular, the November 1998 
statement from the VA vascular surgeon who is treating the 
veteran and the report of the January 1999 examination 
reflect that he has persistent edema that is only partially 
relieved by elevation.  The veteran also had evidence of 
healed ulcers reported on the November 1998 doctor's 
statement and evidence of healing ulcers reported on the 
January 1999 VA examination.  In the Board's judgment there 
is some ambiguity as to whether the veteran has persistent 
ulceration due to his service-connected vascular disease, so 
as to warrant a higher rating under the revised rating 
criteria.  The January 1999 VA examination noted that the 
veteran had ulcers that lasted as long as 6 months.  Given 
that he has had numerous ulcers, the Board finds that there 
is at least a relative equipoise in the evidence concerning 
whether the ulcers of the lower extremities are persistent.  
Under such circumstances, the veteran must be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  

In the judgment of the Board, the criteria for a higher 
rating of 60 percent for post-phlebitis syndrome of the left 
leg, and a higher rating of 60 percent for thrombophlebitis 
of the right leg, are met.  Higher ratings are warranted to 
this extent.  The grant of higher ratings is made under the 
new rating criteria, which in the Board's judgment are more 
favorable to the veteran.  He does not seem to meet the 
requirements for a 60 percent rating under the old criteria, 
which require that there be persistent swelling subsiding 
only very slightly with elevation; such is not noted on 
recent evaluations.  

The evidence does not suggest massive board-like edema as 
required for a higher rating of 100 percent for either leg 
under both the old and new criteria.  Thus, ratings in excess 
of 60 percent per leg are not warranted.


ORDER

A higher rating of 60 percent for post-phlebitis syndrome of 
the left leg is granted.

A higher rating of 60 percent for thrombophlebitis of the 
right leg is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

